DETAILED ACTION
The Examiner acknowledges the amendments received 26 April 2022. Claims 5-6, 13-14 and 23-24 are cancelled; claims 15-22 and 26 are withdrawn; claims 1-4, 7-12 and 25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 26 April 2022, with respect to the rejection(s) of claim(s) 1 and its dependent claims under Nunez have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nunez.
With regards to claim 7, (pages 15-16, “Remarks”) in response to applicant's argument that “in response to the axial elongation of the helical elongate element and the spring, [Nunez’s impeller blade is not] configured to change shape without the film of material breaking”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunez (U.S. 8,690, 749). Nunez discloses (Figure 1-4) a rotating impeller comprising proximal and distal bushings (1); at least one impeller blade comprising: at least one helical elongate element (11a, 11b, 11c); a spring (17), the spring being disposed inside of the helical elongate element, and the spring defining a lumen therethrough; and a film (5a, 5b, 5c) of material supported between the helical elongate element and the spring, wherein the impeller is structured such that the film of material extends from the helical elongate element to the spring to thereby define the at least one impeller blade (“a plurality of impeller blades [5a, etc.] with magnet on the edges exemplified by 11c closely approximated to several rows of stator coils 25a, 25b and 25c which contain several ferromagnetic elements 27a, 27b and 27c. The impeller blades are clocked and interleaved to allow for a folding pattern around the central rotating element 17 that compresses the impeller to a diameter that allows for minimally invasive delivery either through a peripheral artery such as the femoral artery or subclavian artery or through the left ventricular apex directly into the ascending aorta.”, col. 5, lines 37-47); and a rigid shaft (19) configured to extend from the proximal bushing to the distal bushing via the lumen defined by the spring, such that the spring extends around the rigid shaft.
Regarding claim 2, Nunez discloses (col. 5, lines 37-56) the impeller is configured to be placed within the subject’s left ventricle.
Regarding claim 3, Nunez discloses (Figures 1-4) the impeller comprises a plurality of helical elongate elements, and the film of material is supported between the plurality of helical elongate elements and the spring, such that the impeller defines a plurality of blades.
Regarding claim 4, Nunez discloses (Figures 1-4) when the impeller is disposed in a non-radially-constrained configuration, a pitch of the helical elongate element varies along a length of the helical elongate element.
Regarding claim 7, Nunez discloses (Figures 1-4) the impeller is configured to be radially constrained by the helical elongate element and the spring being axially elongated, and wherein in response to the axial elongation of the helical elongate element and the spring, the film is configured to change shape without the film of material breaking.
Regarding claim 8, Nunez discloses (Figure 19a) the rigid shaft is configured to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained.
Regarding claim 9, Nunez discloses (Figures 1-4) the rigid shaft is configured to stabilize the impeller with respect to the tube, during rotation of the impeller, such that a gap between the outer edge of the impeller and the inner surface of the tube is maintained.
Regarding claim 10, Nunez discloses (Figure 19a) the impeller and the tube are configured such that, when the impeller and the tube are deployed within the subject, a gap between an outer edge of the impeller and an inner surface of the tube is less than 1 mm.
Regarding claim 11, Nunez discloses (Figures 19a) the impeller and the tube are configured such that, when the impeller and the tube are deployed within the subject, the gap between the outer edge of the impeller and the inner surface of the tube is less than 0.4 mm.
Regarding claim 12, Nunez discloses (Figure 19a) the impeller is configured to be stabilized with respect to the tube, such that, during rotation of the impeller, the gap between the outer edge of the impeller and the inner surface of the tube is maintained.
Regarding claim 25, Nunez discloses (Figure 19a) a tube (sheath 105) configured to traverse an aortic valve of a subject, such that a proximal end of the tube is disposed within an aorta of the subject and a distal end of the tube is disposed within a left ventricle of the subject, the tube comprising a blood-impermeable material; and a frame disposed within at least a portion of the tube, wherein the impeller is configured to be disposed within the tube, and to rotate such as to pump blood from the left ventricle to the aorta.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792